FOURTH DIVISION
                             ELLINGTON, P. J.,
                          BRANCH and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    October 7, 2016




In the Court of Appeals of Georgia
 A16A2010. ANDERSON v. THE STATE.

      ELLINGTON, Presiding Judge.

      A DeKalb County jury found Jamese Anderson guilty of identity fraud, OCGA

§ 16-9-121 (a). Anderson appeals from the denial of his motion for a new trial,

contending that the evidence was insufficient to support his conviction beyond a

reasonable doubt. Finding no reversible error, we affirm the judgment of conviction.

      On appeal from a criminal conviction, the evidence must be viewed in
      the light most favorable to the verdict, and the appellant no longer
      enjoys the presumption of innocence; moreover, an appellate court does
      not weigh the evidence or determine witness credibility but only
      determines whether the evidence is sufficient under the standard of
      Jackson v. Virginia, [443 U. S. 307 (99 SCt 2781, 61 LE2d 560)
      (1979)]. As long as there is some competent evidence, even though
      contradicted, to support each fact necessary to make out the State’s case,
      the jury’s verdict will be upheld.
Bradford v. State, 327 Ga. App. 621 (760 SE2d 630) (2014). So viewed, the record

shows the following.

      In late November of 2012, Anderson was introduced to the victim in this case,

by the victim’s sister. Anderson told the victim that he had a cell phone distribution

business and he asked the victim for help organizing it and setting up Excel

spreadsheets. Anderson also told the victim that he could help him get a good deal on

a new cell phone. The victim’s contract with Verizon expired in December, so he

accepted Anderson’s offer.

      Anderson told the victim he could get him a Samsung phone with service

through T-Mobile. Anderson asked for and received the victim’s personal

information, including his social security and driver’s license numbers, so that he

could apply for the victim’s new phone and service. Anderson also asked for the

victim’s Verizon PIN number so that he could transfer the victim’s phone number to

the new carrier. When his new phone failed to arrive as promised, the victim called

Anderson, but Anderson did not respond.

      A few days later, the victim discovered Anderson waiting outside his house for

a box to be delivered. The box contained a phone, and Anderson told the victim that


                                          2
he needed to take the phone to swap out a SIM card so that the victim could keep his

old phone number. Anderson took the phone, promising to return it later that night;

however, he never delivered the phone as promised.

      The victim called Verizon to find out what was happening with his account and

Verizon informed him that his account had been upgraded to a family plan and that

nine new phone lines had been added. Further, the billing address on his account had

been changed to an address that the victim did not recognize, an address the police

later determined belonged to Anderson. Verizon informed the victim that he had

outstanding charges of $4,281.39 on his account for new phones and services. The

victim testified that he had not authorized any of the additions to his Verizon account;

in fact, the account was supposed to have been closed.

      OCGA § 16-9-121 (a) (1) provides that “[a] person commits the offense of

identity fraud when he or she willfully and fraudulently[,] . . . [w]ithout authorization

or consent, uses or possesses with intent to fraudulently use identifying information

concerning a person[.]” As used in this statute, the term “identifying information”

refers to any numbers (such as driver’s license, social security, account, and PIN

numbers) or other information which can be used to access a person’s “resources.”



                                           3
OCGA § 16-9-120 (5). The term “resources,” includes, but is not limited to, a

person’s charge accounts. OCGA § 16-9-120 (6) (B).

      The evidence in this case was sufficient to allow the jury to find, beyond a

reasonable doubt, that Anderson willfully and fraudulently used the victim’s personal

identifying information to obtain goods and services through the victim’s Verizon

account without the victim’s authorization. Although Anderson acquired the victim’s

personal information with the victim’s consent, Anderson was only authorized to use

that information to obtain a new phone and to set up phone service for the victim. The

evidence shows that Anderson did not comply with the victim’s request; instead he

used the victim’s personal identifying information in an unauthorized manner, that

is, to obtain $4,281.39 in goods and services for himself. This evidence is sufficient

to support the jury’s guilty verdict beyond a reasonable doubt. See Zachery v. State,

312 Ga. App. 418, 420 (1) (718 SE2d 332) (2011) (The evidence was sufficient to

show that the defendant committed identity fraud by using, without consent, the

victim’s federal tax identification number as part of a credit card application to obtain

temporary charge passes, which the defendant then used to purchase merchandise.).

      Judgment affirmed. Branch and Mercier, JJ., concur.



                                           4